 


109 HR 4955 IH: To suspend temporarily the duty on Hydrated Hydroxypropyl Methylcellulose.
U.S. House of Representatives
2006-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4955 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2006 
Mrs. McCarthy introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on Hydrated Hydroxypropyl Methylcellulose. 
 
 
1.Hydrated Hydroxypropyl Methylcellulose 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.39.13Hydrated Hydroxypropyl Methylcellulose; Cellulose, 2-hydroxypropyl methyl ether; Cellulose; Hydroxypropyl methyl ether (CAS No. 9004–65–3)(provided for in subheading 3912.39.00)FreeNo changeNo changeOn or before 12/31/2009 . 
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
